IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,352-01


                   EX PARTE TYRON RAMON DUCKWORTH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2011CR7499-W1 IN THE 290TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to twenty years’ imprisonment. The Fourth Court of Appeals affirmed his conviction.

Duckworth v. State, No. 04-12-00077-CR (Tex. App.—San Antonio 2013, no pet.).

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition pro se for discretionary review.
                                                                                                      2

       Appellate counsel filed a response with the trial court. Based on that response, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourth Court of Appeals in cause number 04-12-

00077-CR that affirmed his conviction in cause number 2011CR7499 from the 290th District Court

of Bexar County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: November 19, 2014
Do not publish